DETAILED ACTION

Status of Claims
The following is a non-final, first office action in response to the communication filed 6/12/2018.  
Claims 1-20 are currently pending and have been examined.

Election/Restriction
Applicant’s election with traverse of claims 1-7 in the reply filed on 12/21/2020 is acknowledged.  

Information Disclosure Statement
Information Disclosure Statement received 6/12/2018 has been reviewed and considered.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/21/2020, with respect to the restriction requirement have been fully considered and are persuasive.  The restriction requirement has been withdrawn. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “one or more specific digital images from a corpus of digital images,” and subsequently recites “the one or more specific photographs … among the corpus of digital images.”  Subsequently, it is unclear whether the specific digital images and the specific photographs are one in the same, or different entities, thus rendering the claim indefinite.  Claims 2, 4 and 5 also recite both images and photographs, thus rendering the claims indefinite for the same reasons as claim 1.  
Claims 8 and 15 recite limitations that are analogous to claim 1, and are thereby rejected by the same rationale.  Claims 9, 11-12 and 16-18 recite limitations that are analogous to claims 2, 4 and 5, and are thereby rejected by the same rationale.
Dependent claim 2-7, 9-14 and 16-20 do not act to cure the deficiencies of claims 1, 8 and 15 and are thereby rejected for at least the same rationale.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 15-20 recite a computer readable hardware storage device, which stores a computer-readable program code. The specification recites, in paragraph [0058] that “A computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.“  However, the computer readable hardware storage device recited in the claims may, or may not, be the same as the computer-readable storage medium set forth in the specification. Therefore, in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim, said medium could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.   Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. 


Claims 1-3, 6-10, 13-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-14 are directed to a method (process) and a system (machine or manufacture), respectively.  As such, the claims are directed to statutory categories of invention.
Claims 15-20, as indicated above, is directed to non-statutory subject matter.  However, claims 15-20 will be included in the subsequent analysis, for reference only, in the event that claims 15-20 are amended to recite statutory subject matter.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites abstract limitations, including: a method for filtering digital images stored on a blockchain database to locate one or more specific digital images from a corpus of digital images from an event, the method comprising: receiving, by a processor of a computing system, a search criteria from a user for searching through the corpus of digital images stored on the blockchain database, wherein digital data associated with each digital image is uploaded to the blockchain database by a digital data capturing device after the digital data capturing device appends metadata to the digital data at a time of creation of the digital data that defines a plurality of factors associated with the digital image; filtering, by the processor, the corpus of digital images stored on the blockchain database based on the plurality of factors that match the search criteria; locating, by the processor, the one or more specific digital photographs that match the search criteria among the corpus of digital images stored on the blockchain database, as a function of the filtering; presenting, by the processor, the one or more specific digital photographs to the user for selection and purchase of the one or more specific digital photographs; and 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. receiving search criteria for filtering, locating and presenting digital photographs for selection or purchase) and are therefore a method of organizing human activity. More specifically, other than reciting that the method is implemented “by a processor”, nothing in the claim element precludes the aforementioned steps from practically being performed by a human.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
	Claim 1 recites the additional elements of a processor of a computing system and a blockchain database.  Claim 8 recites the additional elements of a computing system comprising a processor, a memory, a computer readable storage device and a blockchain database. Claim 15 recites the additional elements of a computer program product for storing computer readable code executed by a computer processor of a computing system and a blockchain database. The functions of the computing system (and its elements, including the processor, memory and computer readable storage device) and the blockchain database are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions and a blockchain database used as a tool in its ordinary capacity) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Subsequently, the claim computer components are merely invoked as tool to perform the abstract idea.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using elements of a computing system and a blockchain database.  Mere instructions to apply an exception using a generic computer components used in their ordinary capacity cannot provide an inventive concept.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

Claims 2-3, 6, 9-10, 13, 16 and 19 recite limitations that merely narrow the previously recited abstract idea limitations (i.e. further characterize the plurality of factors). For the reasons described above with respect to claims 1, 8 and 15, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claims 7, 14 and 20 further characterize the digital data capturing device.  The functions are the digital capturing device are recited at a high level of generality (i.e., as a generic device performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components.  In addition, the characterization of the device as a particular device merely links the use of the judicial exception to a particular technical environment or field of use.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 7-8, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Pub. No. 20150066941 A1) in view of Goeringer et al. (U.S. Pub. No. 2017/0206523 A1).

Claims 1, 8 and 15

Martin discloses a computer system for photo processing.  Martin discloses a method for filtering digital images stored on a database to locate one or more specific digital images from a corpus of digital images from an event (Martin [0135] Referring to FIG. 32, examples of photo indexing info 3210 are shown by way of example to include person info, location info, event info, and other info. Person info can include information relating to a person, including relationship info, both user-defined and system-derived. Location info can include any information relating to a location, including user-defined and system-defined. Event info can include any information relating to a date or date range for the photo, including user-defined events, system-derived events, and system-defined events [see also Martin [0135]-[0138] FIG. 32-33]), the method comprising: receiving, by a processor of a computing system, a search criteria from a user for searching through the corpus of digital images stored on the database (Martin [0152] A significant advantage of generating indexing info for photos is the ability to search for and retrieve photos using the indexing info. The user can use a photo search engine to retrieve photos based on people, their ages, family relationships both entered and derived, location, dates, and events; Martin [0153] One example of a screen 4800 for a photo search engine is shown in FIG. 48. The example shown in FIG. 48 includes fields for Date(s), Event, Location, People, Relationship, and Photographer. Because of the relationships entered by the user and derived by the U-Me system, searches or queries for photos can now be formulated based on those relationships. Examples of photo queries supported by the photo search engine 4800 in FIG. 48 are shown at 4900 in FIG. 49, and include: photos of grandchildren of Jim Jones between the ages of 2 and 4; photos of the wedding of Sandy Jones; and photos taken at the Lake House in 2010. These simple examples illustrate that adding indexing info that relates to people, locations and events allows for much more powerful querying and retrieving of photos than is known in the art [see also Martin [0157]]), wherein digital data associated with each digital image is uploaded to the database by a digital data capturing device after the digital data capturing device appends metadata to the digital data at a time of creation of the digital data that defines a plurality of factors associated with the digital image (Martin [0087] Computer program code for carrying out operations for aspects of the present invention … may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server; Martin [0147] Referring to FIG. 4200, method 4200 is a method for storing a photo with corresponding indexing information. The user takes the photo (step 4210). The U-Me software or app sends the photo with metadata (i.e., the digital photo file) to the user's U-Me account (step 4220). The U-Me software or app can send the photo with metadata to the user's U-Me account in any suitable way, including a direct connection from the U-Me software or app to the U-Me system [see also Martin [0132]]); filtering, by the processor, the corpus of digital images stored on the database based on the plurality of factors that match the search criteria; locating, by the processor, the one or more specific digital photographs that match the search criteria among the corpus of digital images stored on the database, as a function of the filtering; presenting, by the processor, the one or more specific digital photographs to the user (Martin [0157] If Pat Jones does a search for photos of all her grandchildren, this photo 5200 would be returned in the search because of the tag Person_Relationship:Grandson:Pat Jones. If a Jim does a search for all photos taken during the Christmas Holidays for the years 2008-2012, this picture will also be returned in the search because of the tag that defines the event as Christmas Holidays for the specified date range. If Pat does a search for all photos of Todd taken at Jim & Pat's house, this photo would also be returned. If Jim does a search for all photos that include grandchildren when Jim's age is over 50, this photo will also be returned in the search. One skilled in the art will readily recognized that all of the information shown in FIG. 53 can be used in a database search engine to formulate complex and sophisticated queries for a user's photos).
While Martin disclose a database, it does not explicitly disclose that the database is a blockchain database. 
Goeringer discloses that the database can be a blockchain database (Martin [0125] FIG. 15 is a schematic illustration of an exemplary vertical blockchain ecosystem 1500, according to an embodiment. Similar to ecosystem 1400 (FIG. 14), ecosystem 1500 includes a content creator 1502, a content 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the blockchain database of Goeringer for the database of Martin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

In addition, while Martin discloses the presentation of the specific photographs, it does not explicitly disclose that the specific photograph is for purchase.
Goeringer further discloses presenting, by the processor, the one or more specific digital photographs to the user for selection and purchase of the one or more specific digital photographs (Goeringer [0119] In step S1312, electronic device 1308 performs a content search of the storefront of content publisher 1302 [see also Goeringer [0151]]; Goeringer [0152] Integrating cryptographic processes to digital asset creation and processing systems (e.g., cameras, audio/audiovisual recorders, content creation and editing software, content processors, etc.) to provide more secure content distribution and stronger provenance to the digital content. The implementations described herein are particularly useful for image and/or audio content, and in an exemplary embodiment, utilize a secure registry, such as a distributed ledger technology (e.g., blockchain); Goeringer [0153] FIG. 21 System 2100 is implemented where the digital asset is a captured image. In this example, the asset is depicted as a digital image because the creation of digital image assets can be highly proprietary, and because modern imaging devices are known to include highly integrated electronic hardware and software systems; Goeringer [0181] According to the system and method of ecosystem 2400, an advantageous end-to-end digital image security solution is provided that allows the coordination of user and device certification, image registry, and image tracking. An exemplary embodiment, the end-to-end solution of ecosystem 2400 is further combined with a blockchain secure content ledger solution capable and processing, by the processor, a purchase order for the one or more specific digital photographs selected for purchase by the user (Goeringer [0046] The disclosed blockchain techniques are applied to enable, track, and report content transactions. Subscribers of media services, for example, can receive credits from a content provider for transactions. When such subscribers choose to view or buy content (in the case of media), the subscribers expend credits using a cipher transaction, which records on or more of the time, device ID, user ID, content ID, content license level, and other information related to the transaction and the respective electronic devices utilized to purchase or view the content. The transaction will then be reported by both the service provider and the user's device (hardware or software system) to a blockchain processing system (distributed, centralized, or other) that will add the cipher transaction to a blockchain ledger; Goeringer [0054] For transaction 120, blockchain processor 104 is configured to utilize blockchain 102 to allow party A (the assignor, seller, or transferor) to: (a) confirm the negotiated payment or payment terms from party B; (b) verify that any licenses burdening the transferred CAC content are honored; (c) apply a temporal window within which transaction 120 must be completed or which transferred content may be experienced by party B; and (d) render the transferred CAC content transferable a third party by party B. The immutability of blockchain 102 further renders both transaction 120 and the transferred CAC content resistant to piracy and/or other unauthorized uses [see also [0062], [0119]]).
One of ordinary skill in the art would have recognized that applying the known technique of Goeringer to Martin would have yielded predictable results and resulted in an improved system. It would 

With respect to claim 8, Martin further discloses a computing system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for filtering digital images stored on a database to locate one or more specific digital images from a corpus of digital images from an event (see claim 1 above; Martin FIG. 3 [0077]-[0090]; Martin FIG. 4-5 [0091]-[0092])
In addition, Goeringer discloses that the database can be a blockchain database (Martin [0125] FIG. 15 is a schematic illustration of an exemplary vertical blockchain ecosystem 1500, according to an embodiment. Similar to ecosystem 1400 (FIG. 14), ecosystem 1500 includes a content creator 1502, a content packager 1504, a content deliverer 1506, a retailer 1508, and at least one user electronic device 1510. Different from ecosystem 1400, ecosystem 1500 further includes a DRM 1512 and a blockchain 1514. In an embodiment, content packager 1504, content deliverer 1506, and DRM 1512 are integrated portions of a single content creator service (not separately numbered). Ecosystem 1500 represents an alternative implementation of frictionless content).

With respect to claim 15, Martin further discloses a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method for filtering digital images stored on a database to locate one or more specific digital images from a corpus of digital images from an event (see claim 1 above; Martin [0072] disclosing operating system code; Martin FIG. 3 [0077]-[0090] 
In addition, Goeringer discloses that the database can be a blockchain database (Martin [0125] FIG. 15 is a schematic illustration of an exemplary vertical blockchain ecosystem 1500, according to an embodiment. Similar to ecosystem 1400 (FIG. 14), ecosystem 1500 includes a content creator 1502, a content packager 1504, a content deliverer 1506, a retailer 1508, and at least one user electronic device 1510. Different from ecosystem 1400, ecosystem 1500 further includes a DRM 1512 and a blockchain 1514. In an embodiment, content packager 1504, content deliverer 1506, and DRM 1512 are integrated portions of a single content creator service (not separately numbered). Ecosystem 1500 represents an alternative implementation of frictionless content).

Claims 7, 14 and 20

Continuing from claims 1, 8 and 15, Martin further discloses wherein the digital data capturing device is a device that has a network interface controller for uploading the digital data and metadata to the database, and is selected from the group consisting of: a digital camera, a smartphone, a smartwatch, a tablet computer, smart glasses, a fixed camera, a recorder, and a video camera (Martin [0071] Referring to FIG. 1, the Universal Me (U-Me) system 100 includes multiple user accounts 110, shown in FIG. 1 as 110A, . . . , 110N. Each user account includes data, licensed content, and settings that correspond to the user. Thus, User1 account 110A includes corresponding data 120A, licensed content 130A, and settings 140A. In similar fashion, UserN account 110N includes corresponding data 120N, licensed content 130N, and settings 140N. Any or all of the user's data, licensed content and settings may be made available on any device 150 the user may use. Examples of suitable devices are shown in FIG. 1 to include a smart phone 150A, a tablet computer 150B, a laptop computer 150C, a desktop computer 150D, and other device 150N. The devices shown in FIG. 1 are examples of suitable devices the user could use to access any of the data, licensed content, or settings in the user's account. The disclosure and claims herein expressly extend to using any type of device to 
Goeringer further discloses that the database can be a blockchain database (Martin [0125] FIG. 15 is a schematic illustration of an exemplary vertical blockchain ecosystem 1500, according to an embodiment. Similar to ecosystem 1400 (FIG. 14), ecosystem 1500 includes a content creator 1502, a content packager 1504, a content deliverer 1506, a retailer 1508, and at least one user electronic device 1510. Different from ecosystem 1400, ecosystem 1500 further includes a DRM 1512 and a blockchain 1514. In an embodiment, content packager 1504, content deliverer 1506, and DRM 1512 are integrated portions of a single content creator service (not separately numbered). Ecosystem 1500 represents an alternative implementation of frictionless content, or frictionless media, to address the shortcomings of ecosystem 1400. That is, blockchain 1514 functions as a shared database to verify not only financial payments, but also content usage and rights [see also Martin [0127]-[0128], [0150], [0179]].


Claim(s) 2-3, 6, 9-10, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Pub. No. 20150066941 A1) in view of Goeringer et al. (U.S. Pub. No. 2017/0206523 A1) and further in view of Currans (U.S. Pub. No. 2005/0104976 A1).

Claims 2, 9 and 16

Continuing from claims 1, 8 and 15, Martin further discloses wherein the plurality of factors includes a date, a capturing device identification information, an image identification, an image owner, a timestamp, a dynamic geolocation, a beacon area, a P201707440US01geofence, a point of interest, a context surrounding the digital image, and a person of interest (Martin [0129]-[0131] FIG. 25-28 illustrates examples of how method 2700 could be used by a user to define locations in the user's U-Me system. Jim could use the U-Me app to walk the boundary points of his house, shown at points 7, 8, 9, 10, 11, 12 and 13 in FIG. 28. The U-Me app could then connect the boundary points and define a location 2810. This user-defined location 2810 could be substituted for the system-derived location 2620 shown in FIG. 26 to provide a more accurate location of Jim & Pat's house. Note that a photo taken inside of Jim & Pat's house could include indexing information that includes both Jim & Pat's House and Jim & Pat's Property. In the alternative, however, Jim & Pat's Property may be defined specifically to exclude Jim & Pat's house, so a photo taken in Jim & Pat's house will have indexing information generated that indicates the location as Jim & Pat's House, while a photo taken outside the house on the property (for example, of a grandson fishing in a pond) will have indexing information generated that indicates the location as Jim & Pat's Property; Martin [0132] Many modern cameras and almost all smart phones include location information in the metadata of a digital photo file that specifies the location of where the photo was taken. FIG. 29 shows examples of user-defined locations and system-defined locations. User-defined locations have a specified name and derived geocode information that defines the location. For example, the derived geocode information for Jim & Pat's Property defined by the user at 2820 in FIG. 28 is all geographical coordinates that fall within the defined location 2820. The user-defined locations include Jim & Pat's House, Jim & Pat's Property, Jim's Office, Billy's House, Dad Jones' House, etc. The system-defined locations can include any location information available from any suitable source, such as online 
Goeringer further discloses wherein the plurality of factors includes a date, a capturing device identification information, an image identification, an image owner, a timestamp, a dynamic geolocation, a beacon area, a P201707440US01geofence, a point of interest, a context surrounding the digital image, and a person of interest (Goeringer [0157] FIG. 22  In some embodiments, image capture subprocess 2204 includes the additional capture of contextual information relating to a captured image 2206, including without limitation, a time and date of capture, a camera ID (e.g., from a device certificate), a user or owner ID, geographic data from a GPS device integral or in communication 

While the combination of Martin and Goeringer disclose a number of factors, they do not explicitly disclose a camera lens angle or field of view direction.
Currans discloses wherein the plurality of factors includes a date, a timestamp, a dynamic geolocation, a camera lens angle, a field of view direction, a point of interest, a context surrounding the digital image (Currans [0018] Image metadata may consist of information such as the time the image was recorded, the location of the image, the pointing direction and angle of inclination of the camera when the image was recorded. The image metadata is used to obtain additional information that is added to the image file during post processing. This additional information is classified as inference information. The image metadata is used to locate inference information from external sources. The inference information can be used to further identify or define the content of the image; Currans [0019] An application retrieves the image metadata, such as the GPS location of the image, direction, angle of inclination, and date/time information and uses those parameters to obtain information from other sources, such as: the national weather service, news sources, the U.S. Geological Survey, and various other information sources. The image metadata is used to search of these external sources for matching or related information. For example, location parameters in the metadata, such as a GPS latitude and longitude, may be used to search a U.S. Geological Survey website or database to determine terrestrial features at or near where the image was captured. Other database searches may then be searched for more information about the terrestrial features; Currans [0046] Date and time metadata 803 identifies the when the image was captured. Location metadata 804 identifies where the image was captured and can be used to identify features in or near the image. Camera direction metadata 805 and camera angle/focal 
One of ordinary skill in the art would have recognized that applying the known technique of Currans to the combination of Martin and Goeringer would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Currans to the teaching of the combination of Martin and Goeringer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a plurality of factors associated with a digital image. Further, applying the additional factors of Currans to the combination of Martin and Goeringer would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient correlation of an image with information associated with the image (comprising identifying image metadata for the image, wherein the image metadata includes information associated with conditions at the time of image capture, searching one or more information sources using parameters in the image metadata to collect inference information from the information sources, and displaying the inference information to a user) (Currans, abstract), as there is a need for a system to help annotate images in a less burdensome manner (Currans [0004]).

Claims 3 and 10

Continuing from claims 2 and 9, Martin further discloses wherein the dynamic geolocation is a location of an event that is being photographed by at least one photographer (Martin [0129]-[0131] 

Claims 6, 13 and 19

Continuing from claims 2, 9 and 16, Martin further discloses wherein the beacon area is a physical area of the dynamic geolocation that defines a specific location of interest within the dynamic geolocation (Martin [0129]-[0131] FIG. 25-28 illustrates examples of how method 2700 could be used by a user to define locations in the user's U-Me system. Jim could use the U-Me app to walk the boundary points of his house, shown at points 7, 8, 9, 10, 11, 12 and 13 in FIG. 28. The U-Me app could then connect the boundary points and define a location 2810. This user-defined location 2810 could be substituted for the system-derived location 2620 shown in FIG. 26 to provide a more accurate location of Jim & Pat's house. Note that a photo taken inside of Jim & Pat's house could include indexing information .




Claim(s) 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Pub. No. 2015/0066941 A1) in view of Goeringer et al. (U.S. Pub. No. 2017/0206523 A1) and further in view of Cramer et al. (U.S. Patent No. 8,831,988 B1).

Claims 4, 11 and 17

Continuing from claims 1, 8 and 15, Martin further discloses tagging, by the processor, a context to the corpus of digital images stored on the database using a machine learning visual recognition engine (Martin [0120] The user can provide a sample photo of the person's face at 1480 to help train the facial recognition engine in the U-Me photo system; Martin [0135] Referring to FIG. 32, examples of photo indexing info 3210 are shown by way of example to include person info, location info, event info, and other info. Person info can include information relating to a person, including relationship info, both user-defined and system-derived. Location info can include any information relating to a location, including user-defined and system-defined. Event info can include any information relating to a date or date range for the photo, including user-defined events, system-derived events, and system-defined events;  Martin [0136] Sample tags for the photo indexing info 3300 shown in FIG. 33 could include tags in three categories, namely: person info, location info, and event info. The sample tags for Person Info shown in FIG. 33 include Person_FullName, Person_PreferredName, Person_Age and Person_Other. The sample tags for Location Info shown in FIG. 33 include Location_Name, Location_StreetAddress, Location_City, Location_County, Location_State, Location_ZIP, Location_Country, and Location_Other. The sample tags for Event Info shown in FIG. 33 include Event_Name, Event_Date, Event_Date_Range, Event_BeginDate, Event_EndDate, and EventOther; Martin [0138] FIG. 35 shows a method 3500 for generating indexing info for a photo. A photo is selected (step 3510). For the purpose of FIG. 35, we assume a photo is a digital photo file. A unique ID and checksum are generated for the photo (step 3520). The unique ID is a simple numerical designator (like a serial number) that uniquely identifies the photo to the U-Me system. Facial and feature recognition are performed on the photo (step 3530). Indexing info is generated for recognized faces and features (step 3540). Indexing info is also generated for recognized locations (step 3550) based on the location of the , wherein the search criteria that includes only the context results in digital images not containing the context being excluded from the corpus of digital images (Martin [0157] If Pat Jones does a search for photos of all her grandchildren, this photo 5200 would be returned in the search because of the tag Person_Relationship:Grandson:Pat Jones. If a Jim does a search for all photos taken during the Christmas Holidays for the years 2008-2012, this picture will also be returned in the search because of the tag that defines the event as Christmas Holidays for the specified date range. If Pat does a search for all photos of Todd taken at Jim & Pat's house, this photo would also be returned. If Jim does a search for all photos that include grandchildren when Jim's age is over 50, this photo will also be returned in the search. One skilled in the art will readily recognized that all of the information shown in FIG. 53 can be used in a database search engine to formulate complex and sophisticated queries for a user's photos).

blockchain database (Martin [0125] FIG. 15 is a schematic illustration of an exemplary vertical blockchain ecosystem 1500, according to an embodiment. Similar to ecosystem 1400 (FIG. 14), ecosystem 1500 includes a content creator 1502, a content packager 1504, a content deliverer 1506, a retailer 1508, and at least one user electronic device 1510. Different from ecosystem 1400, ecosystem 1500 further includes a DRM 1512 and a blockchain 1514. In an embodiment, content packager 1504, content deliverer 1506, and DRM 1512 are integrated portions of a single content creator service (not separately numbered). Ecosystem 1500 represents an alternative implementation of frictionless content, or frictionless media, to address the shortcomings of ecosystem 1400. That is, blockchain 1514 functions as a shared database to verify not only financial payments, but also content usage and rights [see also Martin [0127]-[0128], [0150], [0179]].
The combination of Martin and Goeringer disclose the tagging a context to the corpus of digital images and exclusion of the photos that do not contain the context, but does not explicitly disclose that the exclusion of digital images that do not contain the context prior to further filtering.
Cramer discloses wherein the search criteria that includes only the context results in digital images not containing the context being excluded from the corpus of digital images prior to the filtering to reduce a number of digital images to be filtered, decreasing a time between receiving the search criteria and the locating of the one or more specific digital photographs (Cramer (109) col. 17 l. 40 – col. 18, l. 10, FIG. 6 depicts one embodiment of refine search tab 510 that is specific to searching a library of digital images. Initially, all categories listed in a filter list 604 in refine search tab 510 are selected, i.e. their respective checkboxes are checked. When a category is selected, all media elements in media library 432 that belong to the category are included in the search. Thus, searches performed using the default setting refine search tab 510, in which all categories are selected, are performed across all media items in media library 432 regardless of what category they belong to. The user may specify search criteria by clicking off, or on, appropriate checkboxes within filter list 604. In the example depicted in FIG. 6 all checkboxes in filter list 604 are checked, showing the default setting. In this case a search will be performed across all images in media library 432. If a user is interested only in creative images he/she would uncheck the checkbox named "Editorial" in filter list 604. If a user is 
One of ordinary skill in the art would have recognized that applying the known technique of Cramer to the combination of Martin and Goeringer would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cramer to the teaching of Martin and Goeringer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate context recognition to collection of digital photographs. Further, applying context recognition to the search and selection of Martin and Goeringer, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would enable subsets of images to be searchable based on selected criteria. 


Claim(s) 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Pub. No. 2015/0066941 A1) in view of Goeringer et al. (U.S. Pub. No. 2017/0206523 A1) and further in view of Gokturk et al. (U.S. Pub. No. 2006/0253491 A1).

Claims 5, 12 and 18

Continuing from claims 1, 8 and 15, Martin further discloses  performing, by the processor, a facial recognition technique using a facial recognition software on the corpus of digital images stored on the database (Martin [0120] The user can provide a sample photo of the person's face at 1480 to help train the facial recognition engine in the U-Me photo system; Martin [0135] Referring to FIG. 32, examples of photo indexing info 3210 are shown by way of example to include person info, location info, event info, and other info. Person info can include information relating to a person; Martin [0138] FIG. 35 shows a method 3500 for generating indexing info for a photo. Facial and feature recognition are performed on the photo (step 3530). Indexing info is generated for recognized faces and features (step 3540). Indexing info for other photo metadata may also be generated (step 3570). The photo is stored (step 3580), and the indexing info for the photo is also stored (step 3590); Martin [0156] FIG. 53 The indexing information shown in FIG. 53 could represent examples of possible indexing information for the photo in FIG. 52 generated by the photo mechanism in the U-Me system [see also Martin [0170]]), wherein digital images not containing the person of interest are excluded from the corpus of digital images prior to the filtering to reduce a number of digital images to be filtered, decreasing a time between receiving the search criteria and the locating of the one or more specific digital photographs (Martin [0157] If Pat Jones does a search for photos of all her grandchildren, this photo 5200 would be returned in the search because of the tag Person_Relationship:Grandson:Pat Jones. If a Jim does a search for all photos taken during the Christmas Holidays for the years 2008-2012, this picture will also be returned in the search because of the tag that defines the event as Christmas Holidays for the specified date range. If Pat does a search for all photos of Todd taken at Jim & Pat's house, this photo would also be returned. If Jim does a search for all photos that include grandchildren when Jim's age is over 50, this photo will also be returned in the search. One skilled in the art will readily recognized that all 
Goeringer further discloses that the database can be a blockchain database (Martin [0125] FIG. 15 is a schematic illustration of an exemplary vertical blockchain ecosystem 1500, according to an embodiment. Similar to ecosystem 1400 (FIG. 14), ecosystem 1500 includes a content creator 1502, a content packager 1504, a content deliverer 1506, a retailer 1508, and at least one user electronic device 1510. Different from ecosystem 1400, ecosystem 1500 further includes a DRM 1512 and a blockchain 1514. In an embodiment, content packager 1504, content deliverer 1506, and DRM 1512 are integrated portions of a single content creator service (not separately numbered). Ecosystem 1500 represents an alternative implementation of frictionless content, or frictionless media, to address the shortcomings of ecosystem 1400. That is, blockchain 1514 functions as a shared database to verify not only financial payments, but also content usage and rights [see also Martin [0127]-[0128], [0150], [0179]].

	The combination of Martin and Goeringer disclose the performance of facial recognition of a corpus of digital images, but does not explicitly disclose that the performance of facial recognition occurs in response to receiving the search criteria.
	Gokturk discloses performing, by the processor, a facial recognition technique using a facial recognition software on the corpus of digital images stored on the database in response to receiving the search criteria including a person of interest, wherein digital images not containing the person of interest are excluded from the corpus of digital images prior to the filtering to reduce a number of digital images to be filtered, decreasing a time between receiving the search criteria and the locating of the one or more specific digital photographs (Gokturk [0095] FIG. 6 is a block diagram illustrating a Double Bind technique for recognizing persons in a collection of pictures, under an embodiment of the invention. Image data 510 from a captured image may be processed by first applying one or more facial recognition process 520. Facial recognition algorithms suitable for an embodiment such as described with FIG. 6 are described elsewhere in this application, including with FIG. 3. While face recognition does not need to be performed first, it does include face detection, so as to be informative as to whether even a person exists in the image. If no person is detected, none of the 
One of ordinary skill in the art would have recognized that applying the known technique of Gokturk to the combination of Martin and Goeringer would have yielded predictable results and resulted in an .. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Metnick et al. (US Publication No. 2017/0372308 A1), disclosing a system and method for securely modifying exchange items in an exchange item marketplace. 
Cramer et al. (US Patent No. 8831998 B1), disclosing the application of search filters to digital images.
Ganong et al. (US Publication No. 2015/0131872 A1 ), disclosing systems and methods for face detection and recognition.    
Cohen et al. (U.S. Pub. No. 2015/0127643 A1), disclosing an apparatus, system and method for digitally displaying and organizing personal multimedia content.
Wolf (U.S. Patent No. 6,985,875 B1), disclosing a process for providing event photographs for inspection, selection and distribution.
Harville et al. (US Publication No. 2004/0220965 A1), disclosing indexed database structure and methods for searching multimedia.  
Block et al. (U.S. Publication No. 2011/0183732 A1), disclosing determination of angle of direction and position of camera lens (Block [0079]).
Laura Scherling ("BLOCKCHAIN TECHNOLOGIES IN COMMUNITY-BASED ARTS"), disclosing the use of blockchain for social networking and monetization in the digital arts and communitybased art projects.
Martin Zeilinger (“Digital Art as ‘Monetised Graphics’: Enforcing Intellectual Property on the Blockchain"), disclosing blockchain technology for protecting museum-digital property rights.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBY J FLYNN/Primary Examiner, Art Unit 3625